                 Case 19-15265       Doc 258      Filed 07/07/20   Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)


__________________________________________
                                          )
                                          )
In re:                                    )
                                          )                        Case No. 19-15265-LSS
TOUFIC SALIM MELKI,                       )                        Chapter 11
                                          )
       Debtor and Debtor in Possession.   )
                                          )
                                          )
__________________________________________)


 CREDITORS CYNTHIA SAMAHA AND GOWEN SILVA AND WINOGRAD PLLC’S
  RESPONSE TO REQUEST FOR EMERGENCY STATUS CONFERENCE AS TO
                        CHAPTER 11 CASE

       Creditors Cynthia Samaha and Gowen Silva and Winograd PLLC (the “Movants”), by and

through their counsel, file this response joining Debtor’s request for emergency status conference

as to the Chapter 11 case and state as follows:

       1.      For reasons indicated below and reasons stated in the Debtor’s request for

emergency status conference as to Chapter 11 case [ECF 257], the Movants agree that the request

for emergency hearing should be granted.

       2.      On March 26, 2019, Montgomery County Circuit Court (“Domestic Court”) issued

an Order and Opinion granting Ms. Samaha’s petition for divorce, ordered property division, child

support, alimony payments, and use and possession of the marital property.

       3.      The March 26, 2019 Domestic Court Order (“Divorce Order”) provided that,

among other things, Dr. Melki is required to pay $4,556 in child support and $9,000 in alimony

per month and maintain health and dental insurance for the minor children and pay for their



                                                  1
                 Case 19-15265       Doc 258     Filed 07/07/20     Page 2 of 5



unreimbursed medical and dental expenses, convey marital home and pay Ms. Samaha’s attorney’s

fees. When his post-trial motion was denied, Dr. Melki appealed from the Divorce Order.

       4.      On April 18, 2019, Dr. Melki filed a voluntary petition for bankruptcy under

Chapter 11 [ECF 001].

       5.      Since commencement of the bankruptcy, Dr. Melki has constantly increased

domestic support arrears. Consequently, on October 2, 2019, the Domestic Court found Dr. Melki

in contempt for failure to pay domestic support obligations and put him in jail despite the work of

five attorneys Dr. Melki retained to handle the contempt matter.

       6.      On August 26, 2019, the above-captioned creditors (and Saba Armani) filed a

motion to appoint a Chapter 11 Trustee [ECF 051], and on January 21, 2020, prior to starting the

hearing Dr. Melki through his counsel begged and pled with undersigned counsel to agree to a

settlement stating that if we did, he would give his word that there would be no more games and

he would meet his obligations. In turn, creditors Melki and Gowen Silva and Winograd agreed to

substantial reductions in the amount owed to them by Dr. Melki.

       7.      On January 24, 2020, the parties agreed to modify the Divorce and Custody Orders

and entered into Settlement Agreement approved by this Court nunc pro tunc to January 21, 2020

[ECF 196]. In its March 9, 2020 Order, this Court directed the parties to expediently implement

Settlement terms and provisions.

       8.      Per §4(A) of the Settlement, the parties agreed that effective March 1, 2020, the

amount of monthly alimony payable to Ms. Samaha shall be reduced to $5,500. Also, per §4(C)

of the Settlement, the monetary award of $400,000.00 for Ms. Samaha was reduced to $200,000.00

payable by July 30, 2020. And under §4(D) of the Settlement, Dr. Melki is required to pay Ms.




                                                2
                  Case 19-15265         Doc 258   Filed 07/07/20     Page 3 of 5



Samaha’s attorney’s fees by July 30, 2020, and if he doesn’t, this amount will be increased by

$100,000.00.

       9.      The rationale behind the Settlement was to give Dr. Melki time, until July 30, 2020,

to make financial arrangements so that he could decide which of his many properties and assets he

would sell to meet his financial obligations. Now, upon information and belief, Dr. Melki has only

made efforts toward selling one of his many properties. That property known as South Riding1

received an offer for $740,000.00. An offer well within the range of acceptability, Dr. Melki

indicated to his former wife that he was accepting the offer, but now a full month later he appears

to be doing the Melki two step, walking back his commitment and forcing everyone to litigate;

thus, creating more attorney’s fees and debt. It is undersigned’s understanding that this latest two

step is an effort by Dr. Melki to avoid paying the broker’s commission.

       10.     The Movants further expect that Dr. Melki will raise a COVID-19 defense arguing

that the pandemic has prevented him from being able to comply with his end of the bargain. This

defense, like all of Dr. Melki’s defenses, is without merit and completely disingenuous. In fact,

the pandemic, if anything, should have provided Dr. Melki with even more time to focus on the

sale of his real property and assets.

       11.     The Movants were prepared to file a motion to reinstate their motion to appoint a

chapter 11 trustee as well as a motion to show cause, but because of Melki’s counsel’s honest and

reasonable request for the Court to hold a status hearing with Dr. Melki present, the Movants have

decided to hold on this motion for the time being and join in the request for an emergency status

hearing.



1
 Commercial condo owned by Retina One, LLC (an entity owned by Dr. Melki and Ms. Samaha
as of the Settlement) located at 25055 Riding Plaza, South Riding, VA 20152.

                                                  3
                  Case 19-15265       Doc 258        Filed 07/07/20   Page 4 of 5



       12.      The Movants agree that this mater is an emergency because Dr. Melki’s failure to

meet his obligations will cause the estate to incur substantially more debt and create more

litigation. Unfortunately, Dr. Melki seems to never be able to get out of his own way and at every

step along the way of the dozens of civil cases he has been a party to, whenever he is presented

with a chance to make a sensible decision, he pushes forward, loses, and then claims he cannot

pay. If Dr. Melki is not compelled to sign the documents to sell the South Riding property, as well

as get moving on selling others, we will have wasted a lot of valuable time and money, he will lose

the tremendous benefit of the settlement and the court will have to consider appointing a Chapter

11 trustee or converting this matter to Chapter 7.

       WHEREFORE, to further the expeditious and economical resolution of this case, Creditors

Cynthia Samaha and Gowen Silva and Winograd PLLC respectfully ask this Court:

       A. to grant Debtor’s request for emergency status conference as to Chapter 11 case and

             set an emergency status hearing;

       B. for such other and further relief as is just and proper.

Date: July 7, 2020                              Respectfully submitted,

                                                _/s/ Chris Gowen __________________
                                                Christopher J. Gowen, MD Bar No. 18511
                                                Gowen Silva and Winograd, PLLC
                                                513 Capitol Court N.E., Suite 100
                                                Washington, DC 20002
                                                p: (202) 408-5400
                                                f: (202) 499-1370
                                                cgowen@gowensilva.com
                                                Counsel for Cynthia Samaha and Gowen
                                                Silva and Winograd PLLC




                                                   4
               Case 19-15265       Doc 258     Filed 07/07/20     Page 5 of 5



                              CERTIFICATE OF SERVICE
      I hereby certify that on July 7, 2020, I served a copy of the foregoing by ECF notification
to:

      John D. Burns
      The Burns LawFirm, LLC
      6303 Ivy Lane, Suite 102
      Greenbelt, MD 20770
      Email: info@burnsbankruptcyfirm.com

      Lynn A. Kohen
      U.S. Trustee Office
      6305 Ivy Lane, Suite 600
      Greenbelt, MD 20770
      Email: lynn.a.kohen@usdoj.gov

      Jeffrey M. Orenstein
      Wolff & Orenstein, LLC
      Shady Grove Plaza
      15245 Shady Grove Road, Suite 465
      Rockville, Maryland 20850
      Email: jorenstein@wolawgroup.com

      Michael T Freeman
      Samuel I. White, P.C.
      1804 Staples Mill Road, Suite 200
      Richmond, VA 23230
      Email: mfreeman@siwpc.com


                                                          _/s/ Chris Gowen ________
                                                          Christopher J. Gowen




                                               5
